EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kathryn Imeli on 6/17/2022 
IN THE CLAIMS, cancel claim 6 and amend claim 1 as follows: 

1. (Currently Amended) A device for mixing the contents of a tank comprising
a. a first pipe connecting body arranged on a connecting flange of a tank; 
b. a riser pipe extending through the first pipe connecting body into the tank; 
c. a mixing pipe extending through said first pipe connecting body into said tank; 
d. a pump whose outlet is connected at least to the mixing pipe and whose inlet is connected both to the first pipe connecting body and to the riser pipe; and 
e. a deflection plate secured to the riser pipe above the first pipe connecting body;
wherein the deflection plate is located at a bottom of the tank and below an upper end of the riser pipe. 

Allowable Subject Matter
Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, are allowed. The prior art does not teach or fairly suggest a device for mixing contents of a tank with the combination of the first pipe connecting body arranged on a connecting flange of the tank, riser pipe, mixing pipe, pump, and deflection plate, wherein the deflection plate is located at the bottom of the tank and below an upper end of the riser pipe as claimed in amended claim 1 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHU BHATIA/Primary Examiner, Art Unit 1774